                Case 2:19-cr-00117-JLR Document 42 Filed 04/27/20 Page 1 of 3




 1                                                                  The Honorable James L. Robart
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT FOR THE
 7                              WESTERN DISTRICT OF WASHINGTON
                                               AT
 8
 9
10 UNITED STATES OF AMERICA,                          CASE NO. CR19-117 JLR
11                                                    ORDER CONTINUING TRIAL
                                      Plaintiff,
12                                                    DATE
                              v.
13
14 SHAWNA REID,
15
                                      Defendant.
16
17
18           THIS COURT having considered the Stipulated Motion to Continue Trial Date and
19 the facts set forth therein, and General Orders 01-20, 07-20, and related orders of the United
20 States District Court for the Western District of Washington addressing measures to reduce
21
     the spread and health risks from Coronavirus Disease 2019 (COVID-19), which are
22
     incorporated herein by reference, hereby FINDS as follows:
23
             1. In light of the recommendations made by the Centers for Disease Control and
24
                 Prevention (CDC) and Departments of Public Health for Seattle and King
25
                 Counties regarding social distancing measures required to stop the spread of this
26
27               disease as well as the lack of the type of personal protective equipment necessary

28
      Proposed Order Continuing Trial Date                               ASSISTANT ATTORNEY GENERAL
                                                                            1301 NEW YORK AVENUE, NW
      United States v. Reid, CR19-117 JLR
                                                                                     SUITE 700
                                                                              WASHINGTON, D.C. 20005
                                                                                   (202) 514-3594
               Case 2:19-cr-00117-JLR Document 42 Filed 04/27/20 Page 2 of 3




1
                to ensure the health and safety of all court participants, it is not possible at this
2
                time to proceed with a jury trial.
3
            2. Further, because of the recommendations that individuals at higher risk of
4
                contracting this disease –including individuals with underlying health conditions,
5
                individuals age 60 and older, and individuals who are pregnant – avoid large
6
7               groups of people, at this time, it would be difficult, if not impossible, to get a jury

8               pool that would represent a fair cross section of the community. Based on the

9               recommendations, it would also be medically inadvisable to do so.
10          3. Additionally, the realized and projected impacts from the COVID-19 outbreak on
11              trial preparations and trial proceedings are substantial. Restrictions on travel, as
12              well as the stay at home order, will limit both government and defense counsels’
13              ability to prepare for trial and will curtail their ability to meet with witnesses.
14              Similarly, although defense counsel can arrange telephonic contact with the
15
                defendant, direct personal contact is strongly preferred to review relevant
16
                documents in anticipation of trial. Further, both government and defense counsel
17
                have both been encouraged to telework in an effort to both reduce personal
18
                exposure and limit transmission risk to coworkers. Convening even small
19
                gatherings has been strongly discouraged.
20
            4. As a result, the failure to grant a continuance of the trial date in this case would
21
22              likely result in a miscarriage of justice. Pursuant to 18 U.S.C. § 3161(h)(7)(A),

23              the ends of justice served by continuing the trial in this case outweigh the best

24              interest of the public and the defendant to a speedy trial.
25
26
27
28
     Proposed Order Continuing Trial Date                                     ASSISTANT ATTORNEY GENERAL
                                                                                 1301 NEW YORK AVENUE, NW
     United States v. Reid, CR19-117 JLR
                                                                                          SUITE 700
                                                                                   WASHINGTON, D.C. 20005
                                                                                        (202) 514-3594
                Case 2:19-cr-00117-JLR Document 42 Filed 04/27/20 Page 3 of 3




1
             IT IS THEREFORE ORDERED that the parties participate in a status conference on
2
     July 2, 2020, at 2:00 p.m. The purpose of the status conference will be discuss a date on
3
     which the trial can be scheduled and take place without any potential impact on the health of
4
     all court participants or the community.
5
             IT IS FURTHER ORDERED that the period time from the date of this order up to and
6
7 including the date to be set for the trial at the status conference shall be excludable time
8 pursuant to 18 U.S.C. § 3161.
9            Dated this 27th day of April, 2020.
10
11
12
13
                                                         A
                                                     ________________________
                                                     HON. JAMES L. ROBART
                                                     United States District Court
14
15
16
17
     Presented by:
18
19
          s/ Matthew K. Hoff
20        MATTHEW K. HOFF
          Trial Attorney
21
22
23
24
25
26
27
28
      Proposed Order Continuing Trial Date                              ASSISTANT ATTORNEY GENERAL
                                                                           1301 NEW YORK AVENUE, NW
      United States v. Reid, CR19-117 JLR
                                                                                    SUITE 700
                                                                             WASHINGTON, D.C. 20005
                                                                                  (202) 514-3594
